Title: To Benjamin Franklin from Jonathan Williams, Jr., 6 December 1777
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear and honored Sir
Nantes, Decr. 6: 1777.
I have received your Favour of the 30th Ultimo and am glad the Bill is accepted. I imagine the Words added are not of much consequence, if the Customs here are as they are in England. I have in consequence given an order to Bilboa to supply Babson taking care however not to exceed what the Balance in my hands may be. I shall be able to judge of M. Montaudouins proposition when he returns hither. I thank you for sending another Bill to Mrs. Stevenson, the delay has made me uneasy fearing the good old Lady might think me unfaithfull.
Mr. W. Lee wrote me last post and mentioned my having received a Sum on Account of these Vessells which seems to be known. I wrote in answer denying having received any not knowing at that time that the Bill was accepted, when you meet him please to prevent his thinking me capable of a falsehood. My Love to Billy. I am very respectfuly Your dutifull and affectionate Kinsman
J Williams J

[In the margin:] A Pipe of Lisbon or rather sherry wine is on the way for you addressed to M. Chaumont. I have charged it to the Commrs. but if divided into 4 Quarter Casks there will be one for each including M. Chaumont if you think proper.

 
Notation: Letters from Jonathan Williams to Doctor Franklin.
